NUMBER 13-16-00371-CV

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


RANDALL THOMAS CHAMBERLAIN,                                                               Appellant,

                                                   v.

DARIEN HELEN CHAMBERLAIN,                                                                  Appellee.


                              On appeal from County Court
                               of Burnet County, Texas.


                              MEMORANDUM OPINION
      Before Chief Justice Valdez and Justices Benavides and Hinojosa
                     Memorandum Opinion Per Curiam

        This case is before the Court on a joint motion to dispose of appeal pursuant to

Texas Rule of Appellate Procedure 42.1(a)(2)(B).1 The parties have compromised and




        1This case is before the Court on transfer from the Third Court of Appeals in Austin pursuant to a
docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2015 R.S.).
settled all issues addressed on appeal. Pursuant to agreement, the parties request this

Court to set aside the trial court’s judgment without regard to the merits and remand the

case to the trial court for rendition of judgment in accordance with the agreement of the

parties.

       The Court has considered the motion and it is the Court’s opinion that the motion

should be granted. The joint motion to dispose of appeal is GRANTED. Accordingly,

we set aside the trial court’s judgment without regard to the merits, and REMAND this

case to the trial court for rendition of judgment in accordance with the parties’ agreement.

See TEX. R. APP. P. 42.1(a)(2)(B).

       Costs will be taxed against appellant.      See TEX. R. APP. P. 42.1(d) ("Absent

agreement of the parties, the court will tax costs against the appellant.").



                                                                       PER CURIAM

Delivered and filed the
12th day of January, 2017.




                                             2